Citation Nr: 1222245	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  10-09 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability. 

2.  Entitlement to service connection for depression, to include as secondary to a low back disability. 


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from March 4, 1986 to April 7, 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which denied the appellant's application to reopen a claim for service connection for a low back disability and entitlement to service connection for depression.  

The appellant testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in September 2011.  A transcript of the hearing is included in the claims file. 


FINDINGS OF FACT

1.  In May 2009, the Board denied the appellant's original claim for service connection of a low back disability.  

2.  Evidence associated with the claims file since the May 2009 Board decision is cumulative and redundant of evidence of record at the time of the prior denial, does not relate to unestablished facts necessary to substantiate the claim for service connection for a low back disability, and does not raise a reasonable possibility of substantiating the claim.

3.  Depression is not due to or incurred during active service or a service-related injury. 
CONCLUSIONS OF LAW

1.  The Board's May 2009 denial of service connection for a low back disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  As new and material evidence has not been received, the claim for service connection for a low back disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Depression was not incurred in or aggravated by active military service or a service related injury or disease.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that, or 'immediately after,' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Specific to requests to reopen, a claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, in a November 2009 letter issued prior to the decision on appeal, the appellant was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  These letters advised the appellant of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  In addition, this letter provided the appellant with notice in accordance with Kent.  As this letter was sent prior to the December 2009 adjudication of the claim, the Board finds that the duty to notify was satisfied.

The Board also finds the Appellant has been afforded adequate assistance in response to his claim.  The appellant's service treatment records (STRs) are on file.  During the September 2011 hearing, the appellant's representative claimed to have additional private treatment records to be added to the file.  However, though the AVLJ held the file open for 30 days after the hearing, the appellant never submitted the private treatment records.  The Court has held that VA's 'duty to assist is not always a one-way street.'  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran wishes help he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Neither the appellant nor his representative has identified any additional outstanding evidence, to include medical records, which could be obtained to substantiate the claim.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the appellant.  Accordingly, the Board will address the merits of the claim.

New and Material Evidence

Laws and Regulations

Unless the Chairman orders reconsideration, or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

However, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of an appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

In determining whether evidence is 'new and material,' the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Analysis

In a May 2009 decision, the Board determined that service connection was not warranted for a low back disability.  At that time, the evidence consisted of the appellant's service treatment records, VA treatment records, post-service private treatment records, and the appellant's assertions.

The Board determined that service connection was not warranted for a low back disability as the evidence failed to show that the claimed disability occurred in or was caused by service.  The appellant did not perfect an appeal of the decision, and it became final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2002 & Supp. 2011); 38 C.F.R. § 3.104 (2011).

The evidence received since the May 2009 decision includes additional private treatment records and additional statements from the appellant and his family.  Unfortunately, the newly submitted material is cumulative of evidence of record prior to the May 2009 decision and as such does not constitute new and material evidence.

Finally, all of the statements from the appellant and his family simply reiterate his assertion that he experienced a low back disability while he was on active duty for training and not prior to service.  As such, these statements merely reiterate contentions that were previously considered by the Board in the May 2009 decision.

In sum, the Board finds the evidence added to the claims file since the May 2009 Board decision is either cumulative or redundant of the evidence of record and does not raise a reasonable possibility of substantiating the claim.  The evidence added to the record does not include new competent and credible evidence which demonstrates that the appellant's claimed low back disability occurred in or was caused by service, which was the basis for the prior determination.  The appellant's submitted lay statements are merely redundant of the evidence previously considered, and the medical reports are devoid of a nexus between his current symptoms and his active duty.

As the information provided in support of the application to reopen the claim for service connection for a low back disability does not include new and material evidence, the appeal as to this issue must be denied.

Service Connection

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a) (effective before and after October 10, 2006).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The appellant claims he has been diagnosed with depression due to dealing with back pain from his back injury for multiple years. 

Service treatment records, including a November 1982 enlistment examination report, is silent for any complaints of a psychiatric disorder.

In a March 2011 private treatment record, the appellant did not have a current diagnosis of a psychiatric disorder, but the record included a patient instruction stating he should continued his antidepressant and follow-up with his primary care provider. 

In an April 2011 private treatment records, the appellant denied depression. 

An August 2011 private treatment record indicated a current prescription for the antidepressant doxepin. 

Medical records associated with an application for Social Security Administration disability benefits have been included in the claims file.  The medical records consisted of the private treatment records addressed above. 

Analysis

Initially, the Board notes that the appellant does not have a current diagnosis of a depression; therefore, service connection for depression is not warranted.  

Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a present diagnosis of depression (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143- 144 (1992).

The Board notes that although there is no formal diagnosis of a psychiatric disorder, there is certainly indication that the Veteran has been treated for depression as his treatment records include a prescription for an anti-depressant.  However, even if the Board accepts that the Veteran has a current diagnosis of depression, the appellant has claimed that it is due to his back disorder.  As previously noted, the appellant is not service-connected for a back injury; therefore, service-connection for any claimed depression is not warranted on a secondary theory of entitlement.  

The Board has carefully considered the appellant's statements regarding his claimed depression.  While the Board does not doubt the sincerity of his belief that his disorder is the result of an injury during active service for training, this claim turns on a medical matter.  Though the appellant may be competent to testify as to the sensory perceptions of his current disorder, questions of medical diagnosis and causation are within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Lay persons are limited to attesting to factual matters of which they have first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As a layperson without the appropriate medical training or expertise, the appellant is not competent to render a probative opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').  Hence, the submitted assertions in this regard do not constitute persuasive evidence in support of the claim for service connection.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the appellant's claim.


ORDER

New and material evidence has not been received to reopen a claim for service connection for a low back disability; the appeal is denied. 

Entitlement to service connection for depression, to include as secondary to a low back disability is denied. 




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


